UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
CITY OF WARREN POLICE AND FIRE
RETIREMENT SYSTEM, Individually and
on Behalf of All Others Similarly Situated,                           MEMORANDUM
                                                                      AND ORDER

                                   Plaintiff,

               - against-
                                                                  CV 17-4412 (SJF) (AKT)
ZEBRA TECHNOLOGIES CORPORATION
ANDERS GUSTAFSSON and MICHAEL C.
SMILEY,

                                    Defendants.
--------------------------------------------------------------X

A. KATHLEEN TOMLINSON, Magistrate Judge:

I.      PRELIMINARY STATEMENT

        This putative securities fraud class action is brought on behalf of all persons who

purchased Zebra common stock between November 4, 2014 and November 9, 2014. See

Consolidated Class Action Complaint (“CAC”) [DE 23] ¶ 1. Lead plaintiff, the City of Warren

Police and Fire Retirement System (“Plaintiff”), alleges that defendant Zebra Technologies

Corporation (“Zebra” or the “Company”) and certain former Zebra executive officers (“the

Individual Defendants”) (collectively, “Defendants”) violated sections 10(b) and 20(a) of the

Securities and Exchange Act of 1934 (the “Exchange Act”), and Rule 10b-5, promulgated

thereunder. See generally id. Specifically, Plaintiff asserts that following Zebra’s acquisition of

Motorola Solutions Inc.’s Enterprise division (“Enterprise”), Defendants made misleading

statements of material fact in SEC filings, press releases, and earnings calls regarding, inter alia,

the costs associated with integrating Enterprise into the Company. See id. ¶¶ 2, 4, 83. Before the

Court at this time is Defendants’ motion, pursuant to 28 U.S.C. § 1404(a), to transfer this action
to the Federal District Court for the Northern District of Illinois. See Defendants’ Notice of

Motion [DE 40]. 1 For the following reasons, the motion is GRANTED.

II.    BACKGROUND

       A.      Plaintiff’s Claims

       The following facts are derived from the CAC and are provided solely for background.

       Plaintiff brings this putative class action against Zebra, Zebra’s Chief Executive Officer

(“CEO”) Anders Gustafsson, and Zebra’s former Chief Financial Officer (“CFO”) Michael C.

Smiley for Defendants’ alleged violations of federal securities law. Although the class has not

yet been certified, Plaintiff seeks to represent “all persons who purchased Zebra common stock

between November 4, 2014 and November 9, 2015, inclusive” (the “Class Period”) and who

were damaged thereby. CAC ¶¶ 1, 4.

       Zebra is a publicly traded company based in Lincolnshire, Illinois which “designs,

manufactures, and distributes a wide range of products that capture and move data, including,

mobile computers, barcode scanners and imagers, RFID readers, and specialty printers for

barcode labeling and personal identification.” Id. ¶ 22. The Company trades on the NASDAQ

under the ticker symbol “ZBRA” and has more than 53 million shares of common stock issued




       1
                 Although various courts have handled transfer of venue motions differently as to
the pretrial reference authority of magistrate judges, most district courts in the Second Circuit
agree that motions to change venue are non-dispositive and therefore are properly within the
jurisdiction of magistrate judges. See Wilson-Folden v. Macy’s, Inc., No. 15-CV-618, 2015 WL
13545903, at *2 (E.D.N.Y. May 29, 2015) (treating change of venue motion as non-dispositive);
D’Amato v. ECHL, No. 13-CV-646, 2015 WL 2151825, at *3-8 (W.D.N.Y. May 7, 2015)
(same); Kasparov v. Ambit Texas, LLC, 12-CV-3488, 2016 WL 10749156, at *3 (E.D.N.Y. Mar.
10, 2016) (citing majority view that magistrate judge has authority to grant non-dispositive relief
in a motion to transfer venue); Skolnick v. Wainer, No. 13-CV-4694, 2013 WL 5329112, at *2
n.1 (E.D.N.Y. Sept. 20, 2013) (collecting cases). The Court agrees with the majority view and
decides the instant motion by Memorandum and Order.

                                                 2
and outstanding. Id. ¶ 22. According to Zebra’s webpage, Zebra employs approximately 7,000

employees throughout 115 offices across 50 countries worldwide. See id. ¶ 40.

           As relevant here, on April 15, 2014, Zebra issued a press release, which it filed with the

SEC on Form 8-K, announcing that it would acquire Motorola Enterprise for $3.45 billion in

cash, funded “through a combination of $3.25 billion of new capital raised with debt and $200

million of cash on hand.” Id. ¶ 44. By acquiring Enterprise, Zebra more than tripled in size,

taking “on a company significantly larger than itself at the time.” Id. ¶¶ 46-47. According to

Plaintiff, despite this massive undertaking, and the substantial debt taken on in connection with

it, Defendants pitched the “significant synergies to be realized,” making positive statements

about integrating Enterprise into the Company and the future savings the Company would realize

as a result. See id. ¶¶ 48, 51-52. However, Plaintiff alleges that following the acquisition of

Enterprise:

           Defendants [] failed to disclose that any ‘cost synergies’ or ‘cost savings,’ realized
           from the acquisition in the short run would largely be offset by hundreds of millions
           of dollars in incremental spending necessary to complete the acquisition and to
           remedy severe and undisclosed problems encountered during the migration from
           Motorola-supported IT systems to those of Zebra’s.

Id. ¶ 4.

           Plaintiff alleges that Defendants made misleading statements in SEC filings and press

releases — and on earnings calls — about the success and progress of the Company’s integration

efforts despite knowing, or recklessly disregarding, among other things, (1) the significant costs

associated with completing the acquisition, (2) substantial and costly problems associated with

integration and data migration, and (3) deficiencies in Zebra’s internal controls over financial

reporting. See generally CAC. Essentially, Plaintiff maintains that Defendants’ statements




                                                     3
following the acquisition artificially inflated the market price of Zebra’s common stock and

ultimately harmed Zebra shareholders. Id. ¶ 10.

       B.      Facts Relevant to the Motion to Transfer 2

       Plaintiff is located in Michigan. See Defendants’ Memorandum of Law in Support of

Motion to Transfer Venue (“Defs.’ Mem.”) [DE 41] at 4; Lead Plaintiff’s Memorandum of Law

in Opposition to Defendants’ Motion to Transfer Venue (“Pl.’s Mem.”) [DE 43] at n.6. Zebra is

incorporated in the State of Delaware and maintains its headquarters and principal executive

offices in Lincolnshire, Illinois. See August 13, 2018 Declaration of Michael Kim, Zebra

Corporate Treasurer, in Support of Motion to Transfer Venue (“Kim Decl.”) [DE 42] ¶ 2.

Individual Defendants Anders Gustafsson, who has served as Zebra’s CEO since September 4,

2007, and Michael C. Smiley, who served as Zebra’s CFO from May 1, 2008 through November

16, 2016, both maintained their offices at the Company’s headquarters in Lincolnshire, Illinois at

all relevant times. Id. ¶ 3. Zebra’s Investor Relations, Finance, Sales and Marketing, and Legal

departments are all based at the Company’s headquarters in Lincolnshire, Illinois. See id. ¶¶ 4-

7.

       According to Zebra’s Corporate Treasurer, Michael Kim, all Zebra SEC filings and press

releases are prepared at, and issued from, Lincolnshire, Illinois, including those prepared and

issued during the Class Period. Id. ¶¶ 8-9. In addition, each of the quarterly earnings conference

calls during the Class Period originated from the Company’s Lincolnshire, Illinois headquarters.

Id. ¶ 10. In fact, all statements and filings cited in the CAC were prepared, made, or issued from

Lincolnshire, Illinois, except for statements made at the November 11, 2014 Robert W. Baird &




       2
                 The following facts are derived from the parties’ memoranda of law and
supporting affidavits.

                                                  4
Co. Inc. Industrial Conference, which took place in Chicago, Illinois. See id. ¶¶ 8-10. With

respect to Zebra’s records, the Company prepares and maintains its corporate books and records

in Lincolnshire, Illinois, as well as its publicly reported consolidated financial statements and

financial records. Id. ¶ 12. In addition, a majority of the financial documents and data

underlying the Company’s financial statements and financial records are also located at the

Company’s headquarters. Id.

       Zebra’s Enterprise Visibility & Mobility unit (“EVM”), formerly Enterprise, which is

central to this action, is located in Holtsville, New York, where Enterprise maintained its

headquarters prior to the acquisition. See CAC ¶¶ 22. EVM’s operation consists of a large

laboratory and warehouse facility and employs 800 people. Id.; Pl.’s Mem. at 1, 6. Zebra’s head

of EVM, Bill Burns, has worked out of Holtsville, New York since being named Senior Vice

President of EVM in June of 2015 and reports directly to CEO Anders Gustafsson. See Pl.’s

Mem. at 2; September 7, 2018 Declaration of David A. Rosenfield in Support of Lead Plaintiff’s

Memorandum of Law in Opposition to Defendants’ Motion to Transfer Venue (“Rosenfield

Decl.”) [DE 44], Ex. 2 (June 24, 2015 Press Release regarding hiring of Bill Burns). Zebra also

maintains an unrelated facility, the former Hart Systems operations, in Hauppauge, New York.

See Pl.’s Mem. at 6.

III.   DISCUSSION

       A.      Applicable Law

       “For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been brought.”

28 U.S.C. § 1404(a). “[M]otions for transfer lie within the broad discretion of the courts and are

determined upon notions of convenience and fairness on a case-by-case basis.” Publicker Indus.,



                                                  5
Inc. v. United States (In re Cuyahoga Equip. Corp.), 980 F.2d 110, 117 (2d Cir. 1992); New York

v. Next Millenium Realty, LLC, 06-CV-1133, 2016 WL 11189177, at * 2 (E.D.N.Y. June 1,

2016). “Deciding a § 1404(a) motion to transfer venue requires a two-part inquiry: first, whether

the action to be transferred might have been brought in the transferee court; and second, whether

considering the convenience of the parties and witnesses, and the interest of justice, a transfer is

appropriate.” Mazuma Holding Corp. v. Bethke, 1 F. Supp. 3d 6, 28–29 (E.D.N.Y. 2014)

(citation and quotation marks omitted).

       B.      Analysis

       With respect to the first part of the inquiry, venue of an Exchange Act claim is

exclusively governed by 15 U.S.C. § 78aa, irrespective of the general venue provisions of 28

U.S.C. § 1391. See Mazuma Holding Corp., 1 F. Supp. 3d at 29 (citing Blass v. Capital Intern.

Security Group, No. 99–5738, 2001 WL 301137, at *2 (E.D.N.Y. Mar. 23, 2001). Here, Plaintiff

does not contest that venue would have been proper in the Federal District Court for the Northern

District of Illinois. Indeed, the corporate Defendant Zebra is headquartered in the Northern

District of Illinois and transacts business therein.

       With respect to the second part of the inquiry, the following factors are relevant to

determining if transfer is appropriate:

       (1) plaintiff's choice of forum, (2) the convenience to witnesses, (3) the location of
       relevant documents and ease of access to sources of proof, (4) the convenience of
       parties to the suit, (5) the locus of operative facts, (6) the availability of process to
       compel the attendance of unwilling witnesses, (7) the relative means of the parties,
       (8) the forum's familiarity with the governing law, (9) trial efficiency, and (10) the
       interest of justice, based on the totality of circumstances.

Mazuma Holding Corp., 1 F. Supp. 3d at 29 (quoting Recurrent Capital Bridge Fund I, LLC v.

ISR Sys. & Sensors Corp., 875 F. Supp. 2d 297, 304 (S.D.N.Y. 2012); New York Marine and

Gen’l Ins. Co. v. Lafarge North America, Inc., 599 F.3d. 102, 112 (2d. Cir. 2010); see also In re


                                                   6
Hanger Orthopedic Grp., Inc. Sec. Litig., 418 F. Supp. 2d 164, 168 (E.D.N.Y. 2006) (listing the

factors for consideration under the second step of the transfer venue analysis). No one factor is

determinative. See Mitchell v. City of New York, 12 Civ. 5933, 2013 WL 5942236, at *2

(S.D.N.Y. Nov. 6, 2013). In addition, “[t]he moving party carries the burden of making out a

strong case for transfer by clear and convincing evidence.” Mazuma Holding Corp., 1 F. Supp.

3d at 29 (E.D.N.Y. 2014) (internal quotation marks and citation omitted).

          As relevant here, while there is “‘no per se rule requiring or presumptively favoring the

transfer of a securities-fraud action to the district where the issuer is headquartered,’ such

transfers to the issuer's home district are routine ‘as a practical matter.’” In re AtheroGenics Sec.

Litig., No. 05 Civ. 00061, 2006 WL 851708, at *3 (S.D.N.Y. Mar. 31, 2006) (quoting In re

Hanger Orthopedic Group, Inc. Sec. Litig., 418 F. Supp. 2d at 168–69) (E.D.N.Y. Feb. 28,

2006)).

          The Court will consider each of the ten factors articulated above in determining whether

transfer is warranted here.

                 1.      Plaintiff’s Choice of Forum

          “A plaintiff's choice of forum is generally entitled to considerable weight and should not

be disturbed unless the balance of the factors is strongly in favor of the defendant.” See In re

Hanger Orthopedic Grp., Inc. Sec. Litig., 418 F. Supp. 2d at 170 (quoting Berman v. Informix

Corp., 30 F.Supp.2d 653, 659 (S.D.N.Y.1998)). “However, when the plaintiff does not reside in

the chosen forum, and the plaintiff's chosen forum has no material connection to the facts or

issues of the case, that weight is diminished.” See In re Hanger Orthopedic Grp., Inc. Sec.

Litig., 418 F. Supp. 2d at 170 (quoting Cali v. East Coast Aviation Servs., Ltd., 178 F. Supp. 2d

276, 292 (E.D.N.Y.2001)). Further, a plaintiff’s forum choice is “a less significant consideration

                                                   7
in a . . .class action than in an individual action.” Warrick v. General Elec. Co., 70 F.3d 736, 741

n.7 (2d Cir. 1995). Where a plaintiff class is widely dispersed, a plaintiff’s forum choice is given

less deference. See In re Geopharma, Inc., No. 04 CIV. 9463, 2005 WL 1123883, at *1

(S.D.N.Y. May 11, 2005) (citation omitted). However, “[a]ffording less deference to

representative plaintiffs does not mean they are deprived of all deference in their choice of

forum.” DiRienzo v. Philip Servs. Corp., 294 F.3d 21, 28 (2d Cir. 2002).

       Here, Plaintiff does not reside in New York and Plaintiff seeks to represent a class

dispersed throughout the United States. Further, the only connection of this case to New York is

the fact that Enterprise was based in Holtsville, New York at the time of the acquisition and

EVM has maintained operations in Holtsville, New York ever since. Significantly, however, it is

undisputed that nearly all the statements at issue in the CAC, which form the basis of Plaintiff’s

securities fraud claims, were made, prepared, or issued from Lincolnshire, Illinois. In these

circumstances, Plaintiff’s choice of forum is afforded diminished weight.

               2.      Convenience to Witnesses

       “The convenience to non-party witnesses is usually the most important factor to consider

in deciding whether to depart from the plaintiff’s choice of venue.” In re Hanger Orthopedic

Grp., Inc. Sec. Litig., 418 F. Supp. 2d at 168 (citation omitted). Defendants have identified

several non-party witnesses located in the Northern District of Illinois, including Joachim (“Joe”)

Heel, the Senior Vice President of Global Sales, and Mike Terzich, Zebra’s Chief Administrative

Officer, both of whom are mentioned in the CAC. Both Heel and Terzich maintain their offices

at the Company’s headquarters in Lincolnshire, Illinois. See Kim Decl. ¶ 13. Defendants also

assert that other current or former Zebra employees who might have material knowledge of the

preparation and publication of the filings and documents at issue work at the Company’s


                                                 8
headquarters or are otherwise located in Illinois. See Defs. Mem. at 9. Defendants underscore

that the employees responsible for preparing and issuing the statements at issue, and who could

testify regarding those statements, are located in Illinois, since the Company’s Finance, Sales,

Marketing, Investor Relations, and Legal Departments are all located at the Company’s

headquarters. See Defendants’ Reply Memorandum of Law in Further Support of Motion to

Transfer (“Defs.’ Reply Mem.”) at 4-5. Defendants maintain that based on this information, the

Northern District of Illinois would be more convenient for these witnesses.

       Plaintiff asserts that by identifying only witnesses in the Northern District of Illinois,

Defendants overlook the central focus of Plaintiff’s allegations — that there were severe and

undisclosed problems with the integration of Enterprise, which was located in Holtsville, New

York. See Pl.’s Mem. at 9. As such, Plaintiff argues that the case requires substantial discovery

from individuals who worked at Zebra in the Eastern District of New York. See id. For these

witnesses, the Eastern District of New York would be a more convenient venue. The Court

points out, however, that the Amended Complaint does not identify any Zebra employees located

in the Eastern District of New York.

       To establish that the location of witnesses supports transfer, “the movant must supply an

affidavit identifying witnesses and the probable subject matter of their testimony.” Pall Corp. v.

PTI Techs., Inc., 992 F. Supp. 196, 201 (E.D.N.Y. 1998) (citation omitted); see also EasyWeb

Innovations, LLC v. Facebook, Inc., 888 F. Supp. 2d 342, 352 (E.D.N.Y. 2012) (“Vague

generalizations and failure to clearly specify the key witnesses to be called, along with a

statement concerning the nature of their testimony, are an insufficient basis upon which to grant

a change of venue under § 1404(a).”). Defendants have not clearly specified the key witnesses to

be called or the probable content of their testimony. And it is certainly possible that Plaintiff will


                                                  9
call witnesses from the Eastern District of New York who will be inconvenienced if the case is

transferred. Consequently, notwithstanding Defendants’ assertion that the relevant Zebra

personnel are located in Lincolnshire, Illinois, in the absence of an affidavit specifically

identifying the witnesses and the probable subject matter of their testimony, the Court finds that

this factor is neutral as it relates to the transfer analysis. See EasyWeb Innovations, LLC, 888 F.

Supp. 2d at 352 (finding this factor neutral where Defendant failed to provide an affidavit

specifically identifying probable trial witnesses and the content of their testimony).

               3.      The Location of Relevant Documents and Ease of Access to
                       Sources of Proof

       “Securities fraud litigation almost invariably involves production and review of a vast

number of documents, almost all of which are in the defendants’ possession.” See In re Hanger

Orthopedic Grp., Inc. Sec. Litig., 418 F. Supp. 2d at 170 (citation omitted). That is likely the

case here. Defendants maintain that “nearly all of the documents relevant to this case are located

or maintained by custodians at Zebra’s headquarters in Lincolnshire, Illinois.” Defs.’ Mem. at 9.

This factor is counterbalanced, however, to the extent that documents relating to the undisclosed

problems with the integration of Enterprise are located in Holtsville, New York. “[I]t has been

repeatedly noted that in an era of electronic documents, easy copying and overnight shipping,

this factor assumes much less importance than it did formerly.” Mazuma Holding Corp., 1 F.

Supp. 3d at 30–31 (internal quotations marks and citation omitted). “Moreover, neither party has

presented any evidence regarding the volume of the records and documents that they will

produce or the cost of transporting those documents to the relevant forum.” Id. (quoting

Farberware Licensing Co. LLC v. Meyer Mktg. Co., Ltd., 09 CIV. 2570, 2009 WL 1357956, at

*2 (S.D.N.Y. May 14, 2009)). On the whole, this factor does not favor either New York or

Illinois as the appropriate venue and is neutral.

                                                    10
                4.      Convenience to the Parties

         Although Plaintiff may contend that the Eastern District of New York is the more

convenient forum, the Court notes that Plaintiff is not a resident of New York. And,

significantly, Plaintiff is simply a representative of a putative class which will likely be

“geographically dispersed throughout the United States.” In re Hanger Orthopedic Grp., Inc.

Sec. Litig., 418 F. Supp. 2d at 169 (quoting Blass, 2001 WL 301137, at *5). As such, some, if

not most, of the class will be inconvenienced whether the case proceeds in New York or Illinois.

And, one could argue, since Plaintiff is a resident of Michigan, Illinois is a more convenient

forum.

         On the other hand, Defendants are all located in the Northern District of Illinois. As

such, Defendants have a persuasive argument that the Northern District of Illinois is the more

convenient venue for them. Defendants’ claim is compelling since one of the Individual

Defendants, Anders Gustafsson, is the Company’s CEO, and a trial in the Eastern District of

New York could disrupt the Company’s operations. See In re Hanger Orthopedic Grp., Inc. Sec.

Litig., 418 F. Supp. 2d at 169; see also In re Nematron Corp. Sec. Litig., 30 F. Supp. 2d 397,

401-03 (S.D.N.Y. 1998) (noting that “defendants’ presence at trial is important” since “trials in

securities class actions focus almost entirely on the defendants’ conduct” and transferring case to

avoid “significant disruption to [defendants’] operations”). In these circumstances, this factor

weighs in favor of transfer.

                5.      The Locus of Operative Facts

         Plaintiff’s claims are based on Defendants’ alleged misrepresentations and omissions, all

of which — the parties agree — originated in Illinois. Significantly, “[m]isrepresentations and

omissions are deemed to ‘occur’ in the district where they are transmitted or withheld, not where



                                                  11
they are received.” Mazuma Holding Corp., 1 F. Supp. 3d at 31 (citing Purcell Graham, Inc. v.

National Bank of Detroit, No. 93 Civ. 8786, 1994 WL 584550, at *4 (S.D.N.Y. Oct. 24, 1994)

(finding transfer appropriate where material acts and omissions underlying the plaintiff's

complaint occurred in transferee district)). Plaintiff argues that since the entire case concerns the

integration of Enterprise, which was headquartered in Holtsville, New York, the conduct

underlying the statements at issue likely took place in Holtsville. See Pl.’s Mem. at 5. As such,

Plaintiff maintains that consideration of the locus of operative facts weighs against transfer or, at

the very least, is neutral. Id. However, the Northern District of Illinois is the “logical situs for

resolution of this dispute,” In re Nematron Corp. Sec. Litig., 30 F. Supp. 2d at 404, because it is

the forum where “the allegedly false and misleading statements were prepared, approved, and

issued.” City of Sterling Heights Police & Fire Ret. Sys. v. Kohl’s Corp., No 13 CIV. 5158, 2012

WL 5656086, at * 2 (S.D.N.Y. Oct. 9, 2013). The fact that some of the challenged statements

concern the integration of Enterprise, which is based in Holtsville, does not change the fact that

the statements and omissions originated in Illinois. Defendants’ connections to the Eastern

District of New York are not sufficient to overcome this litigation’s substantial connections to

Illinois. See id. (granting defendants’ motion to transfer from New York to Wisconsin despite

plaintiff’s connections to New York, since the corporate and individual defendants were located

in Wisconsin and the allegedly false statements underlying plaintiff’s securities fraud claims

were made in Wisconsin).

       Here, the statements at issue were prepared, issued, or made in Lincolnshire, Illinois,

where relevant personnel worked and where Zebra’s headquarters were located. Though EVM

operates out of Zebra’s facility in Holtsville, New York, which is one of 122 Zebra facilities

worldwide, only 800 employees worked in the Holtsville facility at the time of the merger – less



                                                  12
than 20 % of the total number of Enterprise employees who joined Zebra upon completion of the

acquisition. Further, based on the nature of this action, the conduct which occurred in Illinois is

the focus of the litigation, not the activity which occurred in Holtsville, New York.

        As such, this factor weighs in favor of transferring venue to the Northern District of

Illinois.

                6.      Availability of Process to Compel the Attendance of Unwilling Witnesses

        Neither party sets forth with any detail the witnesses they intend to call at trial.

Defendants generally state that the Zebra employees with information related to the statements at

issue work, or are based, in Illinois. Plaintiff states that it requires substantial discovery, and

presumably testimony, from individuals who worked in Holtsville, New York. As such, the

Court is not in a position to evaluate the degree to which compulsory process is necessary in this

action. And, in any case, Defendants have failed to present evidence demonstrating that any

witnesses would be unwilling to testify in New York. See Brozoski v. Pfizer, Inc., No. 00 CIV.

4215, 2001 WL 618981, *4 (S.D.N.Y. June 6, 2001) (citing Soto v. Bey Transportation Co., No.

95 Civ 9329, 1997 WL 407247 (S.D.N.Y. July 21, 1997) (holding that where a defendant fails to

present evidence demonstrating that its witnesses would be unwilling to testify, the ability to

compel the attendance of witnesses should not enter the transfer-of-venue analysis)). Indeed,

Defendants’ non-party witnesses are presumably current Zebra employees for whom Defendants

could arrange travel to New York.

        The Court notes that at least two practical considerations mitigate the impact of this

factor. First, “even if witnesses declined to testify in New York, deposition testimony is a viable

alternative.” Brozoski, 2001 WL 618981, at *4 (citing Orb Factory, Ltd v. Design Science Toys,

6 F. Supp. 2d 203, 209 (S.D.N.Y.1998) (holding that transfer is unwarranted where deposition



                                                  13
testimony is an available alternative to live testimony)). Second, “securities-fraud class actions

regularly settle and, therefore, rarely go to trial; thus, the issue of unwilling trial witnesses is

largely academic.” In re Hanger Orthopedic Grp., Inc. Sec. Litig., 418 F. Supp. 2d at 170.

Overall, the Court finds this factor neutral.

                7.       The Relative Means of the Parties

        “Where an apparent disparity exists between the parties, such as when an individual sues

a large corporation, the court should consider the relative means of the parties.” Blass, 2001 WL

301137, at *6. Here, Plaintiff does not argue that its means are so limited as to require such

consideration. Therefore, this factor does not affect the Court’s analysis.

                8.      Forum's Familiarity with Governing Law

        Plaintiff raises federal claims with which this Court and the Northern District of Illinois

are equally familiar. As a result, this factor does not favor either New York or Illinois as the

proper venue.

                9.      Trial Efficiency and the Interests of Justice

        “In considering trial efficiency, a district court may pay some mind to relative levels of

docket congestion in the prospective transferor and transferee districts.” In re Global Cash

Access Holdings, Inc. Sec. Litig., 08 CV. 3516, 2008 WL 4344531, at *7 (S.D.N.Y. Sept. 18,

2008). With respect to the interests of justice, there is nothing in the record to indicate that a

transfer is required by factors other than those discussed above. Accordingly, this factor is

neutral.

                10.     Summary

        The instant action is a typical securities-fraud case. It is a putative class action brought

against Zebra and senior Zebra officers based on alleged misrepresentations in, and omissions



                                                   14
from, statements originating at Zebra’s Illinois headquarters. Moreover, most of the Individual

Defendants, whose conduct is perhaps most essential here are based in Illinois. These factors all

weigh in favor of transfer.

       Plaintiff argues that this case ought to remain in the Eastern District of New York

because Enterprise, the acquisition of which is at the essence of this case, is based here in the

Eastern District of New York. Pl.’s Mem. at 5. Plaintiff maintains that the statements at issue in

this litigation “largely concerned conduct that was very likely taking place in Holtsville, New

York.” Id. at 6.

       Whatever the basis of the statements at issue, this case remains a securities-fraud action,

which requires Plaintiff to prove that Defendants knowingly or recklessly disregarded the costs

associated with the integration of Enterprise and, as a result, issued statements that were false or

misleading. As articulated above, the locus of these operative facts is Illinois. Moreover,

transfers of securities fraud class actions to the district where the issuer is headquartered are

“routine.” See In re Hanger, 418 F. Supp. 2d at 168.

IV.    CONCLUSION

       Based on the foregoing analysis of the relevant factors, the Court finds that Defendants

have made the requisite showing that transfer is warranted. Defendants' motion is GRANTED

and the Clerk of Court is directed to transfer the case, including all actions consolidated

thereunder, to the Northern District of Illinois.




                                                    15
                                      SO ORDERED.
Dated: Central Islip, New York
       August 23, 2019

                                      /s/ A. Kathleen Tomlinson
                                      A. KATHLEEN TOMLINSON
                                      U.S. Magistrate Judge




                                 16
